Case 1:20-cv-01085-MN Document 27 Filed 06/14/21 Page 1 of 4 PageID #: 2422



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 SCOTT GILMORE, et al.                          )
                                                )
                        Plaintiff,              )
                                                )
        V.                                      )              C.A. No. 20-1085-MN
                                                )
 MONSANTO COMPANY,                              )
                                                )
                Defendant.                      )


 DECLARATION OF UNITED STATES MAGISTRATE JUDGE DIANE WELSH (RET.)
              REGARDING CLASS-ACTION SETTLEMENT

        1.      I am a mediator affiliated with JAMS, a provider of Alternative Dispute

 Resolution services.

        2.      I served as a United States Magistrate Judge in the United States District Court for

 the Eastern District of Pennsylvania from 1994 through 2005. For ten of those years, I also

 served on the Alternative Dispute Resolution committee for the United States District Court for

 the Eastern District of Pennsylvania, drafting local federal court rules for court-annexed

 mediation programs.

        3.     I have extensive experience mediating a wide variety of class actions, including

 consumer and mass torts class actions. I have mediated over 5,000 cases, covering a wide

 variety of disputes.    Among other awards and accolades for my mediation work, I was

 recognized as a 2016 to 2018 "ADR Champion" by the National Law Journal; was voted "Best

 ADR Individual" by the readers of ALM's Legal Intelligencer from 2007 to 2016; and was

 recognized as 2014 Mediation "Lawyer of the Year'' for Philadelphia and a 2007 to 2020 Best

 Lawyer in the Alternative Dispute Resolution Category by Best Lawyers in America.
Case 1:20-cv-01085-MN Document 27 Filed 06/14/21 Page 2 of 4 PageID #: 2423



        4.      The parties jointly retained me to mediate in Gilmore v. Monsanto Co., 1:20-cv-

01085-MN (D. Del.) on September 24, 2020. The purpose of the mediation was to work with the

parties to explore whether they could reach a settlement of the Gilmore matter based on a joint

and separate evaluation of the risks and costs each side faced with continued litigation. In

addition to the Gilmore matter, the parties agreed that the mediation and pre-mediation materials

would attempt to reach a nationwide settlement of all of Class Counsel's and Plaintiffs'

Counsel's pending or anticipated class actions against Monsanto and retailers of Roundup®

products relating to the issues set forth in the Gilmore Complaint. The mediation process was

confidential, but both parties have authorized me to inform the court of the matters presented in

this declaration.

        5.      After preliminary discussion with counsel for the parties, the parties and I agreed

to a mediation schedule that included pre-mediation briefing by the parties-both confidential

and non-confidential-and a video-conference mediation scheduled for February 16, 2021. Prior

to the mediation session, the parties provided me with their detailed pre-mediation submissions,

some of which were shared between the parties and some of which were shared only with me,

which included hundreds of pages of exhibits and extensive briefing on the parties' positions on

liability, defenses, and damages; relevant case law; the likelihood of class certification; and the

history of related actions that informed the course of the litigation.

        6.      Following the submission of the parties' briefs and pre-mediation calls with the

respective parties, I supervised a video-conference mediation session on February 16, 2021

lasting more than fourteen hours. Plaintiff was represented by Gillian L. Wade, Sara D. Avila,

and Marc A. Castaneda of Milstein, Jackson, Fairchild & Wade, LLP, and Joel Oster of the Law

Offices of Howard Rubinstein.        Monsanto was represented by John J. Rosenthal and Jeff




                                                  2
Case 1:20-cv-01085-MN Document 27 Filed 06/14/21 Page 3 of 4 PageID #: 2424



Wilkerson of Winston & Strawn LLP. Robyn D. Buck, Senior Assistant General Counsel -

Litigation for Bayer U.S. and William B. Dodero, Global Head of Litigation for Bayer U.S., also

participated on behalf of Defendant.

        7.     During the mediation session, we focused on issues that each side contended

would be relevant to the likely outcome of the case if settlement were not reached. The

mediation session involved multiple rounds of both face-to-face negotiations amongst counsel

for the parties and indirect discussions via shuttle diplomacy. During these discussions, the

parties exchanged proposals and counter-proposals for settlement.

       8.      Throughout the mediation, it was clear to me that each of the parties were

represented by experienced and competent counsel, willing to litigate the matter to conclusion, if

necessary. In my opinion, based on my experience, in this matter counsel for both sides

vigorously and skillfully represented the interests of their clients. The level of advocacy for both

parties was informed, vigorous, engaged, ethical, and effective. The parties' positions on both

liability and damages in this and the related cases were extensively briefed and were probed and

discussed at length during the mediation in both joint and separate sessions, as were the risks of

continued litigation.

       9.      Throughout the process, the parties engaged in extensive adversarial negotiations

on virtually every issue in the cases. I observed nothing that suggested any collusion or other

untoward behavior by counsel for either party. Instead, the negotiations were principled,

exhaustive, informed, and sometimes challenging, and ultimately resulted in a mediated

agreement in principle shortly after midnight on February 17, 2021.

       10.     In my opinion, the outcome of the mediated negotiations is the result of a fair,

thorough, and fully informed arms-length process between highly capable, experienced, and




                                                 3
Case 1:20-cv-01085-MN Document 27 Filed 06/14/21 Page 4 of 4 PageID #: 2425



 informed parties and counsel. The final settlement represents a compromise of the parties' initial

 positions that were the product of the parties' and counsels' best professional effort and

 judgment about a fair, reasonable, and adequate settlement after thoroughly investigating and

 litigating this and the related cases, taking into account the risks, strengths, and weaknesses of

 their respective positions on the substantive issues in the cases, the risks and costs of continued

 litigation, and the best interests of their clients. Moreover, it is my opinion .that the settlement

 reached by the parties is consistent with my own judgments of the strengths and weaknesses of

 the parties' cases.



         Pursuant to 28 U.S.C . § 1746, I declare under penalty of perjury that the foregoing is true

 and correct. Executed this 9th day of June, 2021, at Philadelphia, Pennsylvania




                                                              Honorable Diane M. Welsh (Retired)




                                                  4
